Case: 19-11028   Date Filed: 10/01/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11028
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:18-cr-00025-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

WILLIAM THOMAS DURHAM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 1, 2019)

Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-11028     Date Filed: 10/01/2019    Page: 2 of 4


      William Durham appeals the 110-month’s prison sentence the district court

imposed after accepting his plea of guilty to possession of a firearm by a convicted

felon. First, he argues that the district court improperly used his prior conviction

for Florida felony battery, Fla. Stat. § 784.041, as a predicate crime of violence in

calculating his base offense level. Second, he argues that his sentence, which was

within the Guidelines sentence range, was substantively unreasonable because the

district court did not vary downward based on mitigating factors, including his

current and past mental health and substance abuse struggles.

                                          I.

      We review de novo whether a defendant’s prior conviction qualifies as a

crime of violence under the Sentencing Guidelines. United States v. Dixon, 874
F.3d 678, 680 (11th Cir. 2017). We are bound by a prior panel opinion, even if

wrongly decided, until the opinion’s holding is overruled by the Supreme Court or

this Court sitting en banc. See United States v. Golden, 854 F.3d 1256, 1257 (11th

Cir. 2017). We have held that the Florida crime of felony battery, in violation of

Fla. Stat. § 784.041, is categorically a crime of violence under the Sentencing

Guidelines. United States v. Vail-Bailon, 868 F.3d 1293, 1299 (11th Cir. 2017) (en

banc), cert denied, 138 S. Ct. 2620 (2018).




                                          2
              Case: 19-11028     Date Filed: 10/01/2019    Page: 3 of 4


      Durham’s argument that his prior conviction under § 784.041 was not a

crime of violence is foreclosed by Vail-Bailon. Accordingly, the district court did

not err in using the conviction in calculating Durham’s base offense level.

                                         II.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

The court must also consider the nature and circumstances of the offense and the

history and characteristics of the defendant. Id. § 3553(a)(1).

      The weight given to any specific 18 U.S.C. § 3553(a) factor is committed to

the sound discretion of the district court. United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007). However, a court can abuse its discretion when it (1) fails to

consider relevant factors that were due significant weight, (2) gives an improper or

irrelevant factor significant weight, or (3) commits a clear error of judgment by

balancing the proper factors unreasonably. United States v. Irey, 612 F.3d 1160,

1189 (11th Cir. 2010) (en banc). Finally, although we do not presume that a


                                          3
              Case: 19-11028    Date Filed: 10/01/2019   Page: 4 of 4


sentence falling within the guideline range is reasonable, we ordinarily expect such

a sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008).

      The district court did not abuse its discretion in imposing Durham’s

sentence, which was within the Guidelines sentence range, because it properly

considered the mitigating factors Durham advanced and was within its discretion to

give greater weight to Durham’s criminal history and the nature and circumstances

of the offense.

      AFFIRMED.




                                         4